Case 4:18-cv-02871 Document5 Filed on 01/22/19 in TXSD Page 1 of 4

United States Courts
Southern District of Texas
FILED
IN THE UNITED STATES DISTRICT COURT FOR THE anes
SOUTHERN DISTRICT OF TEXAS JAN 22 20ig
HOUSTON DIVISION
David J. Bradley, Clerk of Court
UNDER SEAL, §
§
§ CIVIL ACTION NO. 18-cv-2871
Plaintiffs, §
§ Judge Lynn N. Hughes
v. §
§ FILED UNDER SEAL
§
UNDER SEAL, §
§
§
Defendants. §

 

UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION

{Attention Sealed Clerk]
Case 4:18-cv-02871 Document5 Filed on 01/22/19 in TXSD Page 2 of 4

United States Courts
Southern District of Texas
FILED

IN THE UNITED STATES DISTRICT COURT FORJANE 2 2019
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA,
ex rel. VETERANS FIRST MEDICAL

SUPPLY LLC, CIVIL ACTION NO. 18-cv-2871

Plaintiffs, Judge Lynn N. Hughes
v. FILED UNDER SEAL

TACTILE MEDICAL SYSTEMS

§
§
§
§
§
§
§
§
§
TECHNOLOGY, INC., §
§
§

Defendant.

 

UNITED STATES’ NOTICE OF ELECTION TO DECLINE INTERVENTION

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States
notifies the Court of its decision not to intervene in this action.

Although the United States declines to intervene, we respectfully refer the Court to
31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the
United States; providing, however, that the ‘“‘action may be dismissed only if the court
and the Attorney General give written consent to the dismissal and their reasons for
consenting.” Jd. Therefore, the United States requests that, should either the relator or
the defendant propose that this action be dismissed, settled, or otherwise discontinued,
this Court solicit the written consent of the United States before ruling or granting its
approval.

Pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all pleadings
filed in this action be served upon the United States; the United States also requests that

orders issued by the Court be sent to the United States’ counsel. The United States
Case 4:18-cv-02871 Document5 Filed on 01/22/19 in TXSD Page 3 of 4

reserves its right to order any deposition transcripts, to intervene in this action, for good
cause at a later date, and to seek the dismissal of the relator’s action or claims. The
United States also requests that it be served with all notices of appeal.

Finally, the United States requests that the relator’s Complaint, this Notice, and
the attached proposed Order be unsealed. The United States requests that all other papers
on file in this action remain under seal because in discussing the content and extent of the
United States’ investigation, such papers are provided by law to the Court alone for the
sole purpose of evaluating whether the seal and time for making an election to intervene
should be extended.

A proposed Order accompanies this notice.
Respectfully submitted,

JOSEPH H. HUNT
ASSISANT ATTORNEY GENERAL

RYAN K. PATRICK
UNITED STATES ATTORNEY

CA

MELISSA M. GREEN

Assistant United States Attorney

Texas Bar # 24097419

Southern District of Texas Bar No. 2982744
1000 Louisiana, Suite 2300

Houston, Texas 77002

Telephone: (713) 567-9519

Facsimile: (713) 718-3309

Email: Melissa.Green@usdoj.gov

 

 

ATTORNEYS IN CHARGE FOR
THE UNITED STATES OF AMERICA
Case 4:18-cv-02871 Document5 Filed on 01/22/19 in TXSD Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing United States’ Notice
of Election to Decline Intervention and accompanying Order were served by first class
mail, postage prepaid, on January 22, 2019, to:

J. Mark Brewer

Brewer, Pritchard & Buckley, P.C.
770 South Post Oak Lane, Suite 620
Houston, Texas 77056

Todd Slobin

Sidd Rao

Shellist Lazaraz Slobin LLP

11 Greenway Plaza, Suite 1515
Houston, Texas 77046

Attorney for Plaintiff/Relator

QIN»

MELISSA M. GREEN
Assistant United States Attorney

 
